Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is in response to the amendment filed on 11/30/2021. Currently claims 1-8 and 11-12 are pending.
Response to Arguments
Applicant’s arguments, see pg. 5, filed 11/30/2021, with respect to the previous objection of claims 1-8 have been fully considered and are persuasive.  The previous objection of claims 1-8 has been withdrawn. 
Applicant’s arguments, see pg. 5, filed 11/30/2021, with respect to the previous rejection of claims 1-8 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection under 35 USC 112(b) of claims 1-8 has been withdrawn. 
Applicant’s arguments, see pg. 5, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1 and 4-7 under 35 USC 103 as being unpatentable over Daly in view of Rittman, claims 2-3 under 35 USC 103 as being unpatentable over Daly in view of Rittman in view of Jay and claim 8 rejected under 35 USC 103 as being unpatentable over Daly in view of Rittman in view of Hibst have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Kim et al (US 20150231418) and Merrick et al (US 20090125018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




s 1, 4-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al (US 20180140866) hereafter known as Daly in view of Kim et al (US 20150231418) hereafter known as Kim in view of Rittman et al (US 6575969) hereafter known as Rittman.

Regarding Claim 1:
Daly discloses:
A system for the treatment of targets under the skin of a patient [see Fig. 1 element 10 and Fig. 11 which shows via arrows subcutaneous tissue (ie tissue under the skin) being treated. ], comprising: 
a laser device [see elements 203, 207, 209, 900, 950 in Fig. 1 and para 40… “includes a plurality of laser sources 203”] for emitting a first series of laser pulses towards an area of the skin of a patient, where a target to be reached by said laser pulses is located under said skin [see Fig. 11 which shows via arrows laser energy being directed to the skin (stratum corneum) and penetrating down to the subcutaneous layer under the skin];
a cooling system of said area of the skin, said cooling system adapted to use a cooling fluid [see Fig. 1 element 500 and “the system 10 can also include one or more cooling systems 500 for removing heat produced by the electromagnetic array 200 and the power and control electronics 400 and for delivering cold air for cooling of a patient's skin during a procedure” Air is a cooling fluid. This interpretation is supported by applicant’s own specification.  On pg. 9 of applicant’s specification received on 4/6/2021 states: “The cooling connection 162 is connected to a cooling delivery unit 202, which is configured to deliver the cooling fluid (for example a current of cold air) to the treatment area” Thus, Daly discloses a cooling system as claimed];
a first measurement sensor of a first temperature of said area of skin [see Fig. 10 element 1001 and para 110… “skin temperature and skin heat flux are measured for the patient using the temperature sensor 1001 and the heat flux sensor 1003.”];
a computer [see Fig. 1 element 101 and para 39… “the system 10 can also include a computing device 107 for receiving and storing the user input from the user interface 101, for storing and executing appropriate procedure protocols according to the user input, for providing control instruction to various components of the system 10, and receiving feedback from the various components of the system 10 The computing device 101 can be any suitable computing device such as, for example, a laptop, a desktop, a server, a smartphone, a tablet, a personal data assistant, or any other suitable computing device having a memory 109 and a processor 111.”] which receives the signals from said first and second temperature measurement sensors [see para 109 which discloses the first measurement sensor sending signals to the computer… “The sensor 1000 can then continuously monitor temperature and heat flux of the patient during treatment and feed that data back to the computing device 107 for processing.” and see para 9 which discloses controlling the temperature of the cooling fluid indicating some type of feedback between the cooling system and the computer … “In some embodiments, maintaining the treatment area at a therapeutically acceptable temperature includes adjusting at least one of a flow rate of a cooling airflow impinging on the treatment area, a temperature of the cooling airflow impinging on the treatment area”. Indicates a computer receives a signal from the second temperature measurement sensor].;
said computer controls said laser device that emits a first series of laser pulses having predetermined power, duration and temporal spacing [see claim 5… “wherein the controller is configured to operate the two or more EMR sources simultaneously, sequentially, or in an alternating pattern to emit the EMR beams from the two or more EMR source” Two laser series pulses fired sequentially includes at least a first series of laser pulses. Also, see para 81… “the computing device 107 to permit the computing device 107 to reactively instruct (e.g., via controller 403)” and “The computer system 107 can then adjust one or more operating parameters such as pulse length, EMR source activation, EMR source power, treatment duration, cooling airflow, scanning speed of the positioning apparatus, etc. to manage the temperature in response to the sensor 1000 feedback.”  Also, see para 46 in particular “Such quasi-CW devices can produce higher power pulses for the same average power draw by operating at a lower pulse frequency rate.” As described in claim 5 and para 81 the computer is disclosed as emitting at least a first series of laser pulses as implied by sequentially emitting EMR (Electromagnetic radiation). The computer device is also configured to determine predetermined power and pulse length. Furthermore, with a set time for treatment duration, a pulsing laser and, a set pulse duration there will be a set temporal spacing between pulses (understood as a pulse frequency). The use of pulse frequency (ie controlling of temporal spacing) being applied by different lasers is understood to discussed in para 46.]
The measured parameters of a patient's skin temperature and skin heat flux in cooled regions can be measured several ways.” And “Temperature will be monitored before, during, and after EMR source irradiation.”] ;
said computer calculates a predicted temperature reached in said area of the skin following the emission of a prospective second series of pulses having said predetermined power, duration and spacing [see claim 5… “wherein the controller is configured to operate the two or more EMR sources simultaneously, sequentially, or in an alternating pattern to emit the EMR beams from the two or more EMR source” Also, see para 110…“a numerical finite element simulation of fat region heating under EMR illumination to predict temperature over time and EMR source modulation.  In particular, EMR source heating is applied in time dependent modulation and diminishes with depth of penetration.” And see para 111… “Temperature will be monitored before, during, and after EMR source irradiation.  The rate of change of the skin temperature is monitored in the algorithm.  The skin heat flux is derived in a non-contact method using the surface temperature measurement in combination with actively monitored cooling flow rate.  When the two measurements are included in a heat transfer algorithm, calculation of skin heat flux is possible.”  and see Fig. 11. Based on claim 5, the computer is understood to be configured to be able to perform at least two series of pulses, indicating a configuration that employs planning a prospective second series of pulsing. Additionally, based on paras 110-111 the computer is configured to predict temperature over time and with EMR source modulation (ie understood to include before a 
	Additionally, Daly mentions adjusting the temperature of a cooling fluid [see para 9… “maintaining the treatment area at a therapeutically acceptable temperature includes adjusting at least one of a flow rate of a cooling airflow impinging on the treatment area, a temperature of the cooling airflow impinging on the treatment area”].
However, while Daly discloses adjusting a temperature of cooling fluid, Daly never positively recites or discloses a second measurement sensor and is silent as to the exact way the temperature of cooling fluid is determined when adjusting the temperature. Thus, Daly fails to disclose “a second measurement sensor of the temperature of said cooling fluid”. Additionally while Daly discloses predicting temperature and using a heat transfer algorithm (understood to be some type of model), Daly is silent as to the details of the heat transfer model. Thus, Daly fails to disclose “wherein said predicted temperature is calculated via a correlation model relating skin temperature to target temperature, said correlation model utilizing physical constants of said skin, in order to determine when a specific damage temperature of said target is reached”. 
	Kim discloses controlling the parameters of energy such as the intensity of energy using a bio heat transfer model (understood to be a heat transfer model and to an intensity of ultrasound irradiation with respect to the position which is determined by using the 
irradiation position determination module 132 may be determined by using a bio heat transfer model” and equation 1 under para 45] in the analogous art of surgical systems that apply energy to heat tissue [see para 3… “methods for controlling a tissue temperature and temperature controlling apparatuses using the method”]. Kim further discloses that this equation includes utilizing physical constants including the density of tissue [see para 45 “.rho..sub.t denotes a density of a tissue, C.sub.t is a specific heat of the tissue” the density of tissue is a physical constant.]
Rittman discloses one way to measure a coolant is to place multiple thermo-sensing elements (ie at least a second measurement sensor) along the interior of the apparatus dispensing the coolant [see Col. 25-35 of Rittman… “As mentioned above and in the parent application, there is a variety of possibilities of measuring the coolant fluid, internal and surface temperatures of the thermo-surgery probes including multiple thermo-sensing elements over the interior of the probes at varying locations to fully monitor the process of heating”] in the analogous art of application of thermal radiation through the skin [see Col. 8 lines 10-20 of Rittman… “the patient's skin 817 is defined, a target volume 816 is shown, and in the dashed line is a preplanned path for a thermal ablation high frequency electrode”].
	Since Daly discloses using a heat transfer algorithm to control the application of skin but is silent as to the details of the heat transfer model and Kim discloses a heat transfer model that performs the analogous function of controlling the parameters of energy during the application of energy to the tissue (understood to be inclusive of skin), 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Daly in view of Kim to include a plurality of sensors in the cooling system similarly to that disclosed by Rittman since Daly in view of Kim teaches obtaining coolant fluid temperatures but is silent as to how these temperatures are measured and Rittman discloses a known way to measure the temperature of coolant fluid within the analogous art of thermal radiation of skin.



Regarding claim 4, para 82 of Daly [see… “simulation modeling for an EMR source in the near-infrared where transmission to the subcutaneous fat is achieved shows that for 1.5 watts per centimeter squared over a 2.times.2 inch area, the adipose tissue at 12 mm depth reaches 47.degree.  C. within 50 seconds.”] discloses the computer calculating a first temperature for adipose tissue under the skin being treated (ie the target placed at a predetermined depth from said area of the skin).

Regarding Claim 5, characterised in that said computer calculates a predicted temperature reached of said target following the emission of the prospective second series of pulses [see claim 5 of Daly… “wherein the controller is configured to operate the two or more EMR sources simultaneously, sequentially, or in an alternating pattern to emit the EMR beams from the two or more EMR source” and para 110 of Daly… “the continuous temperature monitoring can begin with a numerical finite element simulation of fat region heating under EMR illumination to predict temperature over time and EMR source modulation.” Similarly to that discussed in the rejection to claim 1 above, based on claim 5 of Daly, the computer is understood to be configured to be able to perform at least two series of pulses, indicating a configuration that employs planning a prospective second series of pulse. Each series of pulse of light is at least EMR source modulation. As discussed in the cited para 110 of Daly, the temperature of the fat region (ie target) undergoing EMR source modulation is predicted. Thus, this claim is recited by Daly in view of Kim in view of Rittman]





Regarding claims 6-7, para 9 of Daly [see “In some embodiments, maintaining the treatment area at a therapeutically acceptable temperature includes adjusting at least one of a flow rate of a cooling airflow impinging on the treatment area, a temperature of the cooling airflow impinging on the treatment area, a spacing between the treatment area and a cooling apparatus directing the cooling airflow onto the treatment area, a power of the EMR beam, a scanning speed of the EMR beam relative to the treatment area, or combinations thereof.” And… para 106…“employ temperature sensors, in combination with estimated skin and tissue thermal conductivity, to predict the core temperature”] which at least recites the computer varies the temperature of said cooling fluid on the basis of the value of said predicted temperature reached of said area of the skin and said target.

Regarding claim 11, see rejection to claim 1 above which cites equation 1 of Kim (ie the correlation model as recited in claim 1) and para 45 of Kim [in particular see “.rho..sub.t denotes a density of a tissue, C.sub.t is a specific heat of the tissue”] which discloses the correlation model using a skin density as recited by claim 11.

 
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Kim in view of Rittman as applied to claim 1 above, and further in view of Jay et al (US 20050045189) hereafter known as Jay.

Regarding claim 2:
Daly in view of Kim in view of Rittman discloses the invention substantially as claimed including all the limitations of claim 1 which includes a computer that controls the laser device that emits series of pulses that have predetermined power, duration and spacing.
However, Daly in view of Kim in view of Rittman fails to disclose anything about controlling/ calculating anything related to the number of pulses. Thus, Daly in view of 
Jay discloses not only determining predetermined power, duration and spacing but also total energy and number of pulses [see para 65… “user selects the total energy and the pulse duration, the number of pulses is determined, provided that the rate of energy production or intensity is not adjustable”] for the purpose of preventing delivery energy at too high a rate [see para 108… “Preferably, the pulse duration and the number of pulses available for selection are restricted so as to prevent the user from delivering energy at too high a rate.”] in the analogous art of laser dermatological treatment [see para 1… “This invention relates generally to a process for treating the skin with light, i.e., electromagnetic radiation in the visible and infrared portions of the electromagnetic spectrum.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Daly in view Kim in view of Rittman to additionally predict the number of pulses and total energy before applying laser therapy similarly to that disclosed by Jay so as to prevent delivering energy at too high a rate on a user’s skin.



Regarding claim 3:
Para 82 of Daly [see “the adipose tissue at 12 mm depth reaches 47.degree.  C. within 50 seconds”] discloses targeting adipose tissue (tissue below the claimed said area of skin) to reach 47 degrees Celsius indicating that the temperature of said area of skin Simulations show that, without cooling the skin surface would reach an unacceptable temperature of more than 57.degree.  C.”] indicates that the temperature of the skin surface (ie the claimed said area of skin) should not exceed 57 degrees Celsius. Based on these sections it is clear that the temperature of said area of the skin should at the very least be at least between 47-57 degrees which is within the claimed range of 45-60 degrees Celsius.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Kim in view of Rittman as applied to claim 1 above, and further in view of Hibst et al (US 6514278) hereafter known as Hibst.
Daly in view of Kim in view of Rittman discloses the invention substantially as claimed including all the limitations of claim 1 as discussed above.
However, Daly in view of Kim in view of Rittman fails to disclose “said computer calculates the predicted temperature reached of said area of the skin by means of a prediction of a measured temperature envelope of said area of skin, following said first series of laser pulses”
Hibst discloses that there is an immediate increase in temperature followed by a temperature decay (ie loss) in between pulses when addressing the analogous problem of heat treating tissue under skin which results in oscillation of temperature between  [see Fig. 1 which shows pulses (labelled 1,2,3,4,5,6,7,8,9,10 and an immediate temperature increased… followed by a drop in between each pulse) and see Abstract… “The invention relates to a method and a device for the superficial heating of tissue by means of a pulsed light source.” And abstract again…“The first part of this series is configured such that the tissue surface and, by heat conduction, tissue areas situated below the tissue surface are rapidly heated to a defined target temperature without tissue removal. The subsequent part of the series results in oscillation of the temperature of the tissue areas located below the tissue surface around a value which is slightly lower than the target temperature”]. To account for this oscillation, Hibst discloses treating the skin by using a target temperature range between a maximum value and a minimum range rather than one singular temperature (understood to be a temperature envelope (which is based on pg. 21 of applicant’s written specification received on 4/6/201 which states: “Tmax and Tmin are the curves that represent the envelope of the temperatures measured and those predicted.”) over a period of time [see claim 15… “wherein a temperature increase, to a temperature in the range of 43.degree.  C. to 55.degree.  C.” and see Fig. 1]. 
	Since there will be a constant sudden increase in temperature followed by a loss of temperature experienced by tissue when pulsing a laser (a treatment applied by Daly in view of Kim in view of Rittman) as taught by Hibst, it would be obvious to one having ordinary skill in the art at the time the invention was filed to modify Daly in view of Kim in view of Rittman to include programming the computer to make prediction of temperatures of the skin in the form of a temperature envelope (ie have a max and min) similarly to that disclosed by Hibst.


12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Kim in view of Rittman as applied to claim 1 above, and further in view of Merrick et al (US 20090125018) hereafter known as Merrick.
Daly in view of Kim in view of Rittman discloses the invention substantially as claimed including all the limitations of claim 1. This includes a correlation model in the form of a heat transfer equation. However, Daly in view of Kim in view of Rittman doesn’t specify or provide motivation for predicting the maximum surface temperature reached after a number of pulses. Thus, Daly in view of Kim in view of Rittman fails to disclose “wherein the predicted temperature is a maximum surface temperature reached in said area of the skin after a plurality of subsequent series of pulses having said predetermined power, duration and temporal spacing”.
Merrick discloses that heat transfer equations have a non-normal distribution of peak temperatures which can lead to the average peak not being reliable; Merrick further discloses calculating the expected range of peak temperatures specifically to make sure the temperature is within a range for the purpose of user safety [see para 100…. In particular “The inherent mathematics of the heat transfer equations leads to a non-normal distribution of peak temperatures.” And “Hence, the objective of this calculation becomes mainly the assurance that the expected range of peak temperatures falls within the allowable range for safety, while allowing the algorithm to run long enough, and while favoring the high end of the temperature range for efficacy.”] in the analogous art of surgeries heating tissue [see para 2… “the present invention provides adjustable open loop control systems, methods, and software for selectively heating tissues”]
.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792